Citation Nr: 1038373	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  09-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from February 1973 to February 
1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision in which the RO, 
in pertinent part, denied service connection for hepatitis C 
because the evidence submitted was not new and material.  The 
Veteran perfected a timely appeal. 

As the Board must first decide whether new and material evidence 
has been received to reopen the claim for service connection 
before it can address the matter on the merits-and in light of 
the Board's favorable action on the Veteran's petition to reopen 
the claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2010, subsequent to the issuance of the March 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was not 
accompanied by a waiver of RO consideration. Such a waiver is not 
necessary as the Veteran's claim is being granted.  See 38 C.F.R. 
§ 20.1304 (2009).  

The Veteran testified at an August 2010 video-conference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been reviewed and associated with the claims file.  




FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied the Veteran's 
claim for service connection for hepatitis C.  A May 2002 letter 
advised the Veteran of his appeal rights.  The Veteran did not 
initiate an appeal of that decision.  

2.  The evidence added to the record since the May 2002 RO 
decision was not previously submitted to agency decision makers, 
is not cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim for service connection 
for hepatitis C.  

3.  The evidence is in relative equipoise as to whether the 
Veteran's current hepatitis C is casually related to the 
Veteran's military service.  


CONCLUSIONS OF LAW

1.  The May 2002 RO decision that denied service connection for 
hepatitis C was not appealed and thus became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009).

2.  New and material evidence having been received; the claim for 
service connection for hepatitis C is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009)

3.  The criteria for the establishment of service connection for 
hepatitis C have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.




II.  Pertinent Laws and Regulations

A.  Petition to Reopen the Previously Denied Claim

A May 2002 RO decision denied service connection for hepatitis C.  
The Veteran did not appeal and the May 2002 RO decision is final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim can 
be reopened and reconsidered only if new and material evidence is 
received with respect to that claim.  38 U.S.C.A. § 5108; see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In addition, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently incredible 
or consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

VA must review all of the evidence received since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the "presumption of credibility" doctrine continues to be binding 
precedent).

B.  Claim for Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131, 38 C.F.R. § 3.303.  In order to establish direct service 
connection for the claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with 
the duty to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

III.  Analysis

The evidence of record at the time of the May 2002 RO decision 
included service treatment records and VA outpatient treatment 
records.  No symptoms or diagnoses of hepatitis C were noted in 
the Veteran's service treatment records.  VA treatment records 
showed that the Veteran was prescribed medication for his 
hepatitis C.  

The new evidence of record submitted after the May 2002 RO 
decision includes private treatment records and statements, 
additional VA treatment records, testimony from the Veteran's 
August 2010 Board hearing, and the report of a February 2010 VA 
examination.  A July 2010 statement from doctor R.J.B. indicated 
that it was the doctor's opinion that the Veteran contracted 
hepatitis C from air gun injections which he received while 
serving in the United States Army.  A July 2010 statement from 
doctor R.E.G. indicated that it was his opinion that the Veteran 
contracted hepatitis C while serving in the United States Army.  

The Veteran testified at his August 2010 Board hearing that he 
received air gun injections at his induction and then several 
times after that.  The Veteran also reported other hepatitis C 
risk factors during military service such as borrowing razors and 
being involved in altercations which resulted in exchange of 
blood.  The Veteran denied other risk factors for hepatitis C 
post-service.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
noted that new evidence could be sufficient to reopen a claim if 
it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered 
in conjunction with the previous evidence of record, relates to 
an unestablished fact- whether the Veteran's current hepatitis C 
is related to his military service, which is necessary to 
substantiate the Veteran's claim for service connection for 
hepatitis C.  The July 2010 statements from R.J.B. and R.E.G. 
specifically relate the Veteran's current hepatitis C to his 
military service.  This evidence is not considered cumulative or 
redundant of the evidence of record at the time of the final May 
2002 RO decision, and furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
hepatitis C.  Therefore, the Veteran's claim for service 
connection for hepatitis C is reopened.  See 38 C.F.R. 
§ 3.156(a).  

As to the merits of the claims, the evidence of record shows that 
the Veteran has been diagnosed hepatitis C.  In addition, the 
Veteran has offered lay testimony as to in-service occurrence.  
Specifically, the Veteran reported receiving multiple air gun 
injections and being involved in an altercation that resulted in 
blood exchange.  Of course, in addition to the medical evidence, 
the Board must consider lay evidence, including the Veteran's 
statements.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required 
to "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits).  The 
Board notes that the Veteran is competent to report his 
observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  

Finally, there is medical evidence which relates the Veteran's 
hepatitis C to his military service.  As stated above, two 
private doctors have related the Veteran's hepatitis C to his 
military service.  Doctor R.E.G., in explaining the basis for his 
opinion, indicated that the Veteran reported severe symptoms of 
weakness and fatigue after receiving the air gun injections in-
service.  He stated that the Veteran denied any tattoos, drug 
use, transfusions or any other risk factors.  Due to that 
supporting evidence, the doctor stated that it was his medical 
opinion that the Veteran contracted hepatitis C from air gun 
injections rather than his personal lifestyle.  

The Board notes that the Veteran was afforded a VA examination in 
February 2010.  The Veteran denied alcohol and drug abuse 
(including IV drug use), piercings, tattoos, blood transfusions, 
and sexually transmitted diseases.  The Veteran reported air gun 
vaccinations while in service.  The Veteran also stated that he 
had six to eight physical altercations while in service which 
resulted in blood exchange.  In addition, he reported sharing 
razors with other soldiers.  The examiner stated that he/she 
could not offer a medical opinion without resorting to mere 
speculation.  The examiner stated that the Veteran reported blood 
exchange in service by vaccination with air gun, multiple 
altercations with blood exchange, and using other soldier's 
toiletries.  He was not diagnosed, however, with hepatitis C 
until 23 years after discharge from service.  While the Veteran 
denies any additional risk factors during that period of time, 
there are no medical records or additional documentation during 
this period when there could have been other means of infection.  

On balance, the Veteran's contention that he contracted hepatitis 
C from air gun injections in service is supported by the service 
treatment records confirming the Veteran received inoculations in 
service, and by the two private medical opinions; and is opposed 
by the VA medical opinion entered in February 2010.  However, the 
record evidence as whole lends support, in effect, to both of the 
foregoing opinions.  In such cases, where the evidentiary record 
is evenly balanced, the benefit of the doubt must be resolved in 
favor of the Veteran.  38 U.S.C.A. § 5017(b); 38 C.F.R. § 3.102.  
Therefore, the Board finds that there is sufficient lay and 
medical evidence to support a causal link between the Veteran's 
current hepatitis C and his military service.

In this case there is medical evidence of a current disability, 
competent lay evidence of in-service occurrence, and medical 
evidence of a nexus between the Veteran's military service and 
his current disability, therefore, service connection for 
hepatitis C is warranted.  



ORDER

New and material evidence having been received and the claim 
reopened, service connection for hepatitis C is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


